DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 10/13/2020, and Remarks, and Amendments filed 9/9/2020.
Claims 1, 3-7, 8, 10-14, 15, and 17-20 have been amended.
Claims 2, 9, 16 have been canceled.
Claims 1, 3-8, 10-15, 17-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020, has been entered.

(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 8, 15 have each been amended to recite the following: “wherein each other item, other than the first item, of the plurality of items has been designated by the cognitive rewards recognition software application, instead of by the user, as a possible purchase of each other item” which respectfully does not make sense. It is not clear what is meant by: wherein each other item… has been designated… as a possible purchase of each other item. For the sake of compact prosecution, the feature in question is interpreted as follows: “wherein each other item… has been designated… as a possible purchase of [each other item] of interest to the user”; i.e. meaning each other item is designated as being of interest to the user such that there is some possibility, or likelihood, the user may purchase each other item. Nonetheless, due to the lack of clarity of this feature, the claim is held to be indefinite. Clarification is required.
Furthermore, Independent claims 1, 8, 15 have each been amended to recite the following: “…wherein each item is configured to be provided independently to the user at different times:…”. Respectfully, although apparently clear on its face, when read in view of the entirety of the claims and specification it is not clear what the scope of “provided”, as used in this context, is intended to encompasses; i.e. there are at least two mutually exclusive interpretations as follows: (1) provide as in the sense of physically give an item to a customer after its purchase, or (2) provide as in the sense of presenting an advertisement/option to the customer to purchase such item. The specification does not clearly identify what “provided”, as used in this context, is intended to encompass. 
supra; i.e. provide as in the sense of presenting an advertisement/option to the customer to purchase such item.
Dependent claims 3-7, 10-14, and 17-20 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized 
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as obvious over by Mathew et al. (U.S. 2015/0012425 A1; hereinafter, "Mathew") in view of Adoni et al. (U.S. 2014/0201026 A1; hereinafter, "Adoni")

Claims: 1, 8, 15 (Currently amended)
Pertaining to claims 1, 8, 15, exemplified in the limitations of method claim 1, Mathew teaches the following:
[claim 15] A system, comprising a computing device, said computing device comprising one or more processors, one or more memories, and one or more computer readable hardware storage devices, said one or more hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method for cognitive rewards recognition in a mobile wallet of a user (Mathew, see at least Figs. 2, 4, 6, and at least [0029]-[0041]), the method comprising:
[claim 8] A computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by a computing device to implement a method for cognitive rewards recognition in a mobile wallet of a user (Mathew, see at least Figs. 2, 4, 6, and at least [0029]-[0041]), the method comprising:
A method for cognitive rewards recognition in a mobile wallet of a user, said method comprising:
determining, by a cognitive rewards recognition software application installed in the mobile wallet, a plurality of payment options and associated rewards for each item of a plurality of items (Mathew, see at least Fig. 8 and at least [0070]

    PNG
    media_image1.png
    459
    878
    media_image1.png
    Greyscale
), wherein the payment options are available to purchase the plurality of items in a sequence of successive purchases of the items, wherein each item is one or more goods or services, or combinations thereof, wherein the rewards are user benefits (Mathew, see at least Figs. 8-9, associated disclosure and at least [0070]-[0071], teaching e.g.: a PayPass™ Wallet with "Smart Prefs" dialogue 904 which explains that the smart preferences service helps the consumer choose which credit card or other payment card account, associated with rewards, in the PayPass™ Wallet to use for a particular purchase transaction. Once the smart preferences service is enabled (by clicking on the "ON" selection circle 906), the consumer can drag and drop the rewards priorities in the list 908 so that the smart preferences system can determine which card(s) to recommend for a particular purchase transaction to maximize the consumer's preferred rewards category or categories. Once all selections are made, the consumer clicks on the "Save Smart Prefs Settings" button 910 to save the priority list. 
    PNG
    media_image2.png
    759
    1171
    media_image2.png
    Greyscale
 
The difference between the limitation in question and the teachings of the prior art is that Mathew may not explicitly teach, in a single embodiment, “plurality of items”. However, the Examiner understands this claim feature is merely an extension of Mathew’s already disclosed functionality regarding payment option recommendation for “a particular purchase transaction” of one item/service to that of a plurality of items/services and/or plurality of transactions. Furthermore, Mathew’s disclosure does not limit the functionality to a single use which suggests the system/method is intended to be used for a plurality of purchase transactions and/or “plurality of items”. Therefore, in view of these findings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mathew’s system/method to determine payment options and associated rewards for “each item of a plurality of items”, e.g. for each transaction, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. extend to multiple transactions is obvious) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
[…]
after said determining the plurality of payment options, determining, by the cognitive rewards recognition software application in the mobile wallet, cognitive factors 1 distinct from the payment options, wherein the cognitive factors link and relate the user, the plurality of payment options, and the rewards pertaining to the purchases (Mathew, see again Fig. 9 and at least [0056] in view of [0071]; e.g. “…The smart preferences decision engine is thus powered by a mapping process that utilizes the payment preferences of each registered consumer along with the benefits associated with all of the payment cards in a consumer's digital wallet while negating any known constraints on the payment cards…”) wherein the cognitive factors include a first cognitive factor and a second cognitive factor, wherein the first cognitive factor is a type of purchasing venue associated with purchase of the first item, (Mathew, see at least [0041] and at least [0054] e.g.: “…Factors that may play a role in the decision engine of the smart preferences system determining which payment account product to recommend to a particular consumer/card-holder can include that consumer's goals and/or priorities, benefits associated with one or more payment card … the merchant name, merchant transaction category [first cognitive factor is a type of purchasing venue], merchant affiliations, transaction time, transaction channel, transaction location, transaction history, payment card restrictions, etc…”; Applicant’s term “cognitive factors” per his specification, see footnote, reads on Mathew’s teachings) wherein the second cognitive factor is sequentially ordered tiers of purchase amounts within a specified calendar period of time, and wherein the reward associated with each tier after a first tier of the sequentially ordered tiers exceeds the reward associated with each previous tier of the sequentially ordered tiers (Mathew, see at least [0054] in conjunction with [0027] and [0044] e.g. “the consumer may value or perceive earning miles [reward associated with each tier after a first tier of the sequentially ordered tiers exceed the reward associated with each previous tier] on a first payment card account as better 2); 
ascertaining, by the cognitive rewards recognition software application in the mobile wallet, a ranking of the payment options for each item to be purchased in the sequence of successive purchases, said ranking of the payment options being in a sequential order of a total reward to the user in consideration of the cognitive factors, said total reward being a summation over the reward for each item to be purchased in the sequence of successive purchases; generating, by the cognitive rewards recognition software application in the mobile wallet, a ranked list of the plurality of payment options in accordance with said ranking of the payment options (Mathew, see at least Fig. 8 and [0070]-[0071], teaching a ranked list of payment options, e.g. Chase Freedom Mastercard as 1st on list and then a Big Store Rewards Mastercard as 2nd on list with objective, as per shown in Fig. 9 supra to maximize benefits to the user [being in a sequential order of a total reward to the user in consideration of the cognitive factors]; e.g. option to Enable SmartPrefs of “Maximize rewards points and discounts from specific merchants”, etc… 
    PNG
    media_image3.png
    286
    814
    media_image3.png
    Greyscale

); and 
presenting, by the cognitive rewards recognition software application in the mobile wallet, the ranked list to the user on the mobile wallet (Mathew, again per at least Figs. 8-9 and [0070]-[0071] the ranked list is presented at least in “dialog box 804”).
Although Mathew teaches the above limitations, he may not teach the nuances as recited below. However, regarding these features Mathew in view of Adoni teaches the following: 
wherein a first item of the plurality of items has been designated by the user as an intended purchase by the user, wherein each other item, other than the first item, of the plurality of items has been designated by the cognitive rewards recognition software application, instead of by the user, as a possible purchase of each other item, wherein each other item has a relationship ,with the first item, and wherein each item is configured to be provided independently to the user at different times (Note 35 USC 112 rejection guiding claim interpretation. Adoni, see at least [0012] and [0025] teaching e.g.: “determining one or more of a customer's purchasing preferences, tastes and tendencies to purchase products; determining a current consumer's intent to purchase a particular product at the store; determining a match of the current consumer's intended particular product purchase with inventory of products available while the customer is in-store; detecting a proximity of the consumer to the available particular product within the store; and once within a threshold vicinity to the particular product, the particular consumer product announcing, to the customer, a match or fit personalized to the current customer's intent or interest to purchase the particular product and/or related items ( e.g., cross-sell, up-sell).”)



Claims 2, 9, 16: canceled

Claims 3, 10, 17 (Currently amended)
Mathew/Adoni teach the limitations upon which these claims depend. Furthermore, Mathew teaches the following: … wherein said generating the ranked list for each item comprises: END820161585US01 Page 21 of 28 determining, by the cognitive rewards recognition software application in the mobile wallet, a distribution of the rewards between the purchases in the sequence of successive purchases in response to the cognitive factors (Mathew, again see at least Figs. 8-9 and [0070]-[0071], e.g. “…the consumer can drag and drop the rewards priorities in the list 908 so that the smart preferences system can determine which card(s) to recommend for a particular purchase transaction to maximize the consumer's preferred rewards category or categories. Once all selections are made, the consumer clicks on the "Save Smart Prefs Settings" button 910 to save the priority list…”; note that ranked #1 “Chase Freedom MasterCard *1234” provides “5% cash back on electronic purchases this month” [distribution of rewards between purchases in the sequence of successive purchases]; sequence of purchases is over a period of “this month”).  

Claims 4, 11, 18: (previously presented)
Mathew/Adoni teach the limitations upon which these claims depend. Furthermore, Mathew teaches the … further comprising: updating and re-ordering, by the cognitive rewards recognition software application in the mobile wallet, each ranked list for each item in response to changes of the purchases, changes of the rewards, or changes of the related cognitive factors (Mathew, see at least Figs. 8 and 9 and [0070]-[0071] the list of suggested payment options changes in response to user selected preferences of rewards category or categories, intended purchase(s), merchant rewards offered by merchant with whom purchase may be made, etc… ).  

Claims 5, 12: (previously presented)
Mathew/Adoni teach the limitations upon which these claims depend. Furthermore, Mathew teaches the following: … wherein the plurality of payment options comprises: credit cards, debit cards, gift cards, and loyalty cards (Mathew, see at least Figs. 8-9 and [0070]-[0071] credit cards; Examiner notes that debit, gift, and loyalty cards are all known to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore would have be obvious substitutions for Mathew’s credit card because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious).  

Claims 6, 13, 19: (previously presented)
Mathew/Adoni teach the limitations upon which these claims depend. Furthermore, Mathew teaches the following: … wherein the ranked list for each item comprises: explicit mention of the item; the plurality of payment options for the item; the associated rewards for each of the plurality of payment options for the item; and a message providing information for each of the plurality of payment options and the associated rewards for the item (Mathew, see at least Fig. 8. Applicant’s “identification of the purchase item” reads on Mathew’s explicit mention of “this transaction” and “this purchase” which are both identifications of a purchase item. Mathew’s list also includes a plurality of payment option for “this purchase”, associated rewards for each payment option, and a message providing information for each of the payment options and their respective offered rewards for the purchase transaction, which is for the purchased item/service).  

Claims 7, 14, 20: (previously presented)
Mathew/Adoni teach the limitations upon which these claims depend. Furthermore, Mathew teaches the following: … said method further comprising: presenting, by the cognitive rewards recognition software application in the mobile wallet, to the user on the mobile wallet, data explaining reasons for cognitive decision making in generating and ordering the ranked list for each item (Mathew, see at least Figs. 7, 8, 9: e.g. “SmartPrefs” button presented within mobile wallet and explanation of SmartPrefs functionality and decision making logic for ranking list of payment options for purchase opportunity, such as “SmartPrefs recommends the following cards in your wallet based on your rewards priorities for this transaction with BIG STORE”).

Response to Arguments
Applicant amended claims 1, 3, 8, 10, 15 and 17 on 9/9/2020. Applicant's arguments (hereinafter “Remarks”) also filed 9/9/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 and 103 rejections in view of Mathew and Adoni. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification as filed, pg. 9 of 28 at paragraph [0040]: “Cognitive factors is terminology which refers in this case to
        cognitive computing or computerized cognitive reasoning by linking and relating the user via the mobile app on his mobile phone or similar device with the various payment options and rewards available for each purchase opportunity.”
        2 https://www.delta.com/us/en/skymiles/medallion-program/medallion-benefits